RAYMOND, District Judge.
The findings herewith filed clearly disclose the factual basis for the award and amended award made by the Deputy Commissioner.
His findings regarding the circumstances, nature, extent and consequences of injuries are conclusive when supported by evidence. South Chicago Coal & Dock Co. v. Bassett, 7 Cir., 104 F.2d 522. A very careful review of the record made before the Deputy Commissioner necessitates approval of the finding that deceased was not a member of the crew on the date in question. It is the view of the court that Congress, in making the exception to coverage found in section 903(a) (1), 33 U.S.C.A., did not intend to exclude from the benefits of the act those who are on board with no likelihood that then or thereafter will they be any part of a navigating crew. The “Industry” at the time of the accident was engaged in a purely salvaging operation, serving only the purpose of removing an obstruction to navigation in the Straits of Mackinac. It is clear that deceased was employed solely because of his skill in the cutting, storage, and preparation of meat for food for the crews of several vessels operated by the Rowen Steamship Company.
The court is of opinion that the following quotation correctly summarizes the law concerning the accepted meaning in ordinary parlance of the word “crew,” and that the purpose of Congress was to include in the exception only those who regularly or ordinarily are engaged in seafaring and navigation, as distinguished from those whose tasks are of such a nature that they are independent of navigation :
“In maritime law, and in a general sense, the ship’s company, embracing all the officers, as well as the common seamen. The term, however, sometimes includes the officers and the common seamen, excluding the master; and sometimes includes the common seamen only, excluding the master and the officers. When the crew of a vessel is referred to, those persons are naturally and primarily meant who are on board her aiding in her navigation,. without reference to the nature of the arrangement under which they are on board, and, in a particular connection, the term has been defined as meaning that body of men who in the common parlance make up the ship’s complement, those who regularly or ordinarily are engaged in seafaring and navigation, as distinguished from those whose tasks are of such a nature that they are independent of navigation in their scope, such as tasks which might as well have their background on *862shore, or at the dock, such as watchmen, etc. The word implies a definite and permanent connection with the vessel, an obligation to forward her enterprise and to protect her in emergency, and a right to look to her and her earnings for wages; also the word implies subjection to the commands of the master, if the vessel has a master. * * * ” 21 C.J.S., Crew, pages 1149, 1150.
See also, authorities cited 21 C.J.S., Crew, pp. 1149, 1150, and the 1945 Pocket Supplement thereto.